Daly, P. J.
The plaintiff was a waiter, employed in the restaurant conducted by the Siegel-Cooper Co., upon its premises. He was hired by the head waiter, who was employed-by Mr. Archibault, .who managed the restaurant for defendant. The manager promised the plaintiff $20 and expenses for making certain figures to be displayed at the Erench Cook’s ball and exhibition in Madison *593Square Carden, as an exhibit of Siegel-Cooper Co., and bearing the name of that house. The plaintiff and his wife, with the approval of the manager, made the figures at defendant’s store and took them from there to the exhibition. The manager paid $6.45 for the expenses, but refused to pay the $20, and this action is brought to recover it. The plaintiff recovered judgment, and the above facts must be assumed to have been found in his favor upon his testimony in support of them. The defendant called Mr. Archibault as a witness who testified that the promise of $20 was conditional upon the plaintiff being awarded first prize for his figures at the exhibition. This was denied by the plaintiff.
The chief contention of defendant upon appeal is that this was a special contract, which Mr. Archibault, as manager of the restaurant, had no authority to make. Mr. Archibault stated that special contracts had to be approved by the house, but did not say that this was not approved. On the contrary, he testified that he got from the house the $6.45 for expenses, and that the house knew what the'expenses were for. This payment by defendant, with full knowledge, was an approval or ratification of the contract. There was a conflict of testimony as to whether the plaintiff had committed a breach of contract by not returning the figures after exhibition, but this dispute, which involved, a question of custom as well as of contract, was determined by the justice in plaintiff’s favor, and the finding of fact cannot be disturbed.
Judgment affirmed, with costs.
Mo Adam and Bischoff, JJ., concur.
Judgment affirmed, with costs.